20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

      In re:                                         §           Chapter 11
                                                     §
      KrisJenn Ranch, LLC, KrisJenn Ranch,           §
      LLC–Series Uvalde Ranch, KrisJenn              §           Case No. 20-50805-RBK
      Ranch, LLC–Series Pipeline ROW,                §
                                                     §
                Debtors                              §

     _________________________________________________________________________

                           AMENDED MOTION TO SEVER OR DISMISS

     _________________________________________________________________________



                     THIS PLEADING REQUESTS RELIEF THAT MAY BE
                             ADVERSE TO YOUR INTERESTS.

                      IF NO TIMELY RESPONSE IS FILED WITHIN 21 DAYS
                    FROM THE DATE OF SERVICE, THE RELIEF REQUESTED
                     MAY BE GRANTED WITHOUT A HEARING BEING HELD.

                          A TIMELY FILED RESPONSE IS NECESSARY FOR
                                  A HEARNIG TO BE HELD.


     TO THE HONORABLE CHIEF UNITED STATES BANKRUPTCY JUDGE
     RONALD B. KING:

                                              Introduction

               1.    This bankruptcy involves a joint petition filed by an LLC (KrisJenn Ranch,

     LLC) and two related series (“Uvalde Ranch” and “Pipeline ROW”). The United States

     Bankruptcy Code only allows debtors to jointly file in a single instance, however — when

     they are husband and wife. See 11 U.S.C. § 302. And under Texas law, the LLC and related

     series each have separate debts, assets, liabilities, and other obligations.


                                               Page 1 of 7
20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 2 of 7




            2.      Because the Bankruptcy Code does not allow the LLC and related series

     entities to file a joint petition, DMA Properties, Inc. and Longbranch Energy, LP (both

     creditors identified in the voluntary bankruptcy petition) (“Movant” and/or “DMA /

     Longbranch”) now move in pertinent part to sever and ask that the Court open separate cases

     for these debtors.

            3.      In the event the Court grants Movant’s Motion to Sever or Dismiss

     (“Motion”) in pertinent part as set forth in paragraph 2 above, in the interest of justice DMA

     / Longbranch requests that the Court waive any filing fees associated with such severed cases

     and direct the Clerk of Court not to charge the Debtor and/or Movant for any such fees that

     may have been otherwise associated with the severed matters.

            4.      In the alternative, DMA / Longbranch ask the Court to dismiss the joint

     petition so that the LLC and series can refile individually.

                                               Argument

            5.      The Bankruptcy Code only allows debtors to file jointly when they are

     husband and wife. See 11 U.S.C. § 302. The rationale for this rule is straightforward — the

     consolidation of entities into a single bankruptcy risks “prejudice [to] the rights of creditors”

     as well as confusion regarding the financial status of the individual entities. See In re AHF

     Dev., Ltd., 462 B.R. 186, 197 (Bankr. N.D. Tex. 2011) (citation and quotation marks

     omitted).

            6.      Here, KrisJenn (an LLC), Uvalde Ranch (a series), and Pipeline ROW (also

     a series) have filed a single joint bankruptcy petition. But section 302 does not allow joint

     filing for series LLCs, or for any other form of business organization. See 11 U.S.C. § 302.




                                               Page 2 of 7
20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 3 of 7




            7.      Moreover, allowing KrisJenn, Uvalde Ranch and Pipeline ROW to file a joint

     petition would elude the statutory protections established for series LLCs by Texas law.

     Under section 101.602 of the Texas Business Organizations Code, “the debts, liabilities,

     obligations, and expenses incurred, contracted for, or otherwise existing with respect to a

     particular series shall be enforceable against the assets of that series only, and shall not be

     enforceable against the assets of the limited liability company generally or any other series.”

     Id. § 101.602(1) (emphasis added). Likewise, the debts, liabilities, and other obligations of

     the LLC are not enforceable “against the assets of a particular series.” Id. § 101.602(2).

     Consolidation of the assets and liabilities of the debtors in this case would destroy these

     statutory protections.

                                              Conclusion
            8.      The Bankruptcy Code does not allow series LLCs or any other form of

     business organization to file a joint bankruptcy petition, and joint filing risks destroying

     statutory protections established by Texas law. Because KrisJenn, Uvalde Ranch, and

     Pipeline ROW have improperly filed a joint petition, DMA / Longbranch request the Court

     sever this case into three separate proceedings and waive any associated filing fees otherwise

     chargeable to the Debtor, KrisJenn, and/or Uvalde Ranch and/or Pipeline ROW, and/or to

     the Movant.

            9.      In the alternative, DMA / Longbranch request the Court dismiss the debtors’

     joint petition so that they may refile individual petitions as required by federal bankruptcy

     law.




                                              Page 3 of 7
20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 4 of 7




                                                            Respectfully submitted,

                                                            BURNS & BLACK, PLLC
                                                            750 Rittiman Road
                                                            San Antonio, Texas 78209-5500
                                                            Telephone: (210) 829-2022
                                                            Facsimile: (210) 829-2021
                                                            Email: mblack@burnsandblack.com


                                                           By: ____________________________
                                                                 MICHAEL J. BLACK
                                                                 Bar No. 02384400

                                                            ATTORNEYS FOR
                                                            LONGBRANCH ENERGY, LP
                                                            AND DMA PROPERTIES, INC.



                                  CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing document was served
     on all counsel of record by way of e-service through the CM/ECF system by notice of
     electronic filing or as otherwise set out herein on this 29th day of April, 2020: Mr. Ronald
     J. Smeberg, Attorney for Debtor, MULLER SMEBERG, PLLC, 111 West Sunset Road, San
     Antonio, Texas 78209; U.S. Trustee, 615 East Houston Street, Room 533, P.O. Box 1539,
     San Antonio, Texas 78295-1539; Ms. Laura L. Worsham, JONES, ALLEN & FUQUAY, LLP,
     8828 Greenville Avenue, Dallas, Texas 75243; Mr. Tab Beall, PERDUE, BRANDON, FIELDER,
     COLLINS & MOTT, LLP, P.O. Box 2007, Tyler, Texas 75710-2007; and Mr. Carlos M. Arce,
     PERDUE, BRANDON, FIELDER, COLLINS & MOTT, LLP, 613 Northwest Loop 410, Suite 550,
     San Antonio, Texas 78213. Additionally, I hereby certify that a true and correct copy of the
     foregoing document was served on all each of the following parties on this 29th day of April,
     2020, by USPS first class mail:

                            Albert, Neely & Kuhlmann, LLP
                            1600 Oil & Gas Building
                            309 W. 7th St
                            Fort Worth, TX 76102-6900
                            Angelina County Tax Assessor
                            606 E Lufkin Ave
                            Lufkin, TX 75901-0434




                                             Page 4 of 7
20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 5 of 7




                        Bigfoot Energy Services, LLC
                        312 W. Sabine St
                        Carthage, TX 75633-2519
                        C&W Fuels, Inc.
                        P.O. Box 40
                        Hondo, TX 78861-0040
                        Cleveland Terrazas, PLLC
                        Mr. Timothy Cleveland
                        4611 Bee Cave Road, Suite 306 B
                        Austin, TX 78746
                        Davis, Cedillo & Mendoza, Inc.
                        755 E Mulberry Ave Ste 500
                        San Antonio, TX 78212-3135
                        DMA Properties, Inc.
                        c/o Michael J. Black
                        Burns & Black, PLLC
                        750 Rittiman Road
                        San Antonio, TX 78209-5500
                        Duke, Banister, Richmond, PLLC
                        Mr. Jeffrey Duke
                        P.O. Box 175
                        Fulshear, TX 77441
                        Granstaff Gaedke & Edgmon, PC
                        5535 Fredericksburg Rd Ste 110
                        San Antonio, TX 78229-3553
                        Hopper's Soft Water Service
                        120 W. Frio St.
                        Uvalde, TX 78801-3602
                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346
                        Johns & Counsel PLLC
                        Mr. Christopher S. Johns
                        14101 Highway 290 West, Suite 400A
                        Austin, TX 78737
                        KrisJenn Ranch, LLC
                        KrisJenn Ranch, LLC, Series U
                        410 Spyglass Rd
                        McQueeney, TX 78123-3418


                                       Page 5 of 7
20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 6 of 7




                        Mr. Larry Wright
                        410 Spyglass Rd
                        McQueeney, TX 78123-3418
                        Longbranch Energy
                        c/o Duke Banister Richmond
                        P.O. Box 175
                        Fulshear, TX 77441-0175
                        Longbranch Energy, LP
                        DMA Properties, Inc.
                        c/o Mr. Michael J. Black
                        Burns & Black, PLLC
                        750 Rittiman Road
                        San Antonio, Texas 78209-5500
                        McLeod Oil, LLC
                        c/o Ms. Laura L. Worsham
                        Jones Allen & Fuquay, LLP
                        8828 Greenville Avenue
                        Dallas, Texas 75243
                        McLeod Oil, LLC
                        c/o Mr. John W. McLeod, Jr.
                        700 N. Wildwood Dr
                        Irving, TX 75061-8832
                        Medina Electric
                        2308 18th St.
                        P.O. Box 370
                        Hondo, TX 78861-0370
                        Medina's Pest Control
                        1490 S. Homestead Rd.
                        Uvalde, TX 78801-7625
                        Mettauer Law Firm, PLLC
                        c/o Ms. April Prince
                        403 Nacogdoches St Ste 1
                        Center, TX 75935-3810
                        Nacogdoches County Tax Assessor
                        101 W. Main St Ste 100
                        Nacogdoches, TX 75961-4820




                                       Page 6 of 7
20-50805-rbk Doc#22 Filed 04/29/20 Entered 04/29/20 16:29:28 Main Document Pg 7 of 7




                      Nacogdoches County, et al.
                      c/o Mr. Tab Beall
                      Perdue Brandon Fielder Collins & Mott
                      P.O. Box 2007
                      Tyler, TX 75710-2007
                      Rusk County Appraisal District
                      107 N. Van Buren St
                      Henderson, TX 75652-3113
                      Shelby County Tax Collector
                      200 St. Augustine St.
                      Center, TX 75935
                      Tenaha ISD Tax Assessor-Collector
                      138 College St.
                      Tenaha, TX 75974-5612
                      Texas Comptroller of Public Accounts
                      Capitol Station
                      P.O. Box 13528
                      Austin, TX 78711-3528
                      Texas Farm Store
                      236 E. Nopal St
                      Uvalde, TX 78801-5317
                      Uvalco Supply
                      2521 E. Main St
                      Uvalde, TX 78801-4940
                      Uvalde County Tax Assessor
                      Courthouse Plaza, Box 8
                      Uvalde, TX 78801
                      Uvalde County Tax Office
                      c/o Mr. Carlos M. Arce
                      Perdue, Brandon, Fielder, Collins & Mott
                      San Antonio, TX 78216

                                                     /s/ Michael J. Black_______________
                                                     MICHAEL J. BLACK




                                       Page 7 of 7
